Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 08/19/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1 and 3-20 have been considered and examined.  Claim(s) 2 has/have been canceled.  

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a light emitting diode (LED) module that is configured to emit white light, the LED module comprising: a near-infrared light source configured to emit additional light having a second peak wavelength in a range of 740 nm to 900 nm and a full width at half maximum (FWHM) of 120 nm or less, wherein the converted light, another portion of the blue light, and the additional light combine to form the white light, and wherein, in a spectrum of the white light, the white light has a peak intensity in the range of 740 nm to 900 nm, and the peak intensity is greater than or equal to 4.5 % of a peak intensity of the blue light are not disclosed. 
The closest prior art are Onuma et al. (US Pub. 2020/0274323) and Katsutoshi et al. (WO2014054290A1). While Onuma discloses a light emitting diode (LED) module (Fig. 1;0019) that is configured to emit white light (0068 white), the LED module comprising: a blue light emitting diode (Fig. 9; 311B) and Katsutoshi discloses a light emitting diode (LED) module that is configured to emit white light (abstract), a near-infrared light source configured to emit additional light having a second peak wavelength in a range of 740 nm to 900 nm (page 3/16 of translation last paragraph). Neither Onuma nor Katsutoshi disclose or suggest in summary a near-infrared light source configured to emit additional light having a second peak wavelength in a range of 740 nm to 900 nm and a full width at half maximum (FWHM) of 120 nm or less, wherein the converted light, another portion of the blue light, and the additional light combine to form the white light, and wherein, in a spectrum of the white light, the white light has a peak intensity in the range of 740 nm to 900 nm, and the peak intensity is greater than or equal to 4.5 % of a peak intensity of the blue light.  The applicant’s spec. discloses unexpected results for the second light source having a greater peak intensity of the second peak wavelength is greater than or equal to 4.5% of the peak intensity of the blue light.
Claim 15 is allowable because limitations a light emitting diode (LED) module that is configured to emit white light, the LED module comprising: a second light source configured to emit second light having a peak wavelength in a range of 740 nm to 900 nm, wherein the white light is formed from the first light and the second light, and wherein, in a spectrum of the white light, the white light has a peak intensity in the range of 740 nm to 900 nm, and the peak intensity is greater than or equal to 4.5 % of a peak intensity of the blue light are not disclosed. 
The closest prior art are Cai et al. (WO2020010899A1) and Adachi et al. (WO2020/100473). While Cai discloses a light emitting diode (LED) module (Fig. 1; page 2/10 of translation 2nd paragraph under Technical solutions title), comprising: a first light source (224 second blue light chip) comprising at least one light emitting diode (224), a second light source (225 second phosphor powder layer) configured to emit second light having a peak wavelength in a range of 740 nm to 900 nm (740nm page 6/10 of translation 4th paragraph under Example 7 title) and Adachi discloses a light emitting diode (LED) module (Fig. 1; 1 light source), comprising: a first light source comprising at least one light emitting diode (4 LED element), and a second light source (7 phosphor infrared) configured to emit second light having a peak wavelength in a range of 740 nm to 900 nm (page 4/18 of translation; see paragraphs 4-6 full paragraphs; blue light; choose near infrared peak phosphor in Fig. 4 788 nm; page 8/18 of translation paragraph beginning “Fig. 6 is a diagram… and “On the other hand,…” 750 nm peak). Neither Cai nor Adachi disclose or suggest in summary a second light source configured to emit second light having a peak wavelength in a range of 740 nm to 900 nm, wherein the white light is formed from the first light and the second light, and wherein, in a spectrum of the white light, the white light has a peak intensity in the range of 740 nm to 900 nm, and the peak intensity is greater than or equal to 4.5 % of a peak intensity of the blue light.
Claim 20 is allowable because limitations a light emitting diode (LED) module that is configured to emit white light, the LED module comprising: at least one wavelength conversion material, that is configured to be excited by the first light such as to emit second light having a peak wavelength in a range of 740 nm to 900 nm; wherein the white light is formed from the first light and the second light, and wherein, in a spectrum of the white light, the white light has a peak intensity in the range of 740 nm to 900 nm, and the peak intensity is greater than or equal to 4.5 % of a peak intensity of the blue light are not disclosed. 
The closest prior art are Adachi et al. (WO2020/100473) and Okada et al. (JP2015211150A). While Adachi discloses a light emitting diode (LED) module (Fig. 1), comprising: a package substrate (5 heat sink w/ or w/o side walls); a light emitting diode (4 LED element blue) mounted on the package substrate (5), and configured to emit first light within a visible light wavelength band (The LED is blue; page 4/18 of translation; see paragraphs 4-6 of full paragraphs; blue light.); a wavelength conversion unit (7), comprising at least one wavelength conversion material (7 choose infrared), that is configured to be excited by the first light such as to emit second light having a peak wavelength in a range of 740 nm to 900 nm (page 4/18 of translation; see paragraphs 4-6 of full paragraphs; blue light; choose near infrared peak phosphor in Fig. 4 788 nm; page 8/18 of translation paragraph beginning “Fig. 6 is a diagram… and “On the other hand,…” 750 nm peak) and Okada discloses a light emitting diode (LED) module (abstract) that is configured to emit white light (page 5 of translation first paragraph), a wavelength conversion unit, comprising at least one wavelength conversion material, that is configured to be excited by the first light such as to emit second light having a peak wavelength in a range of 740 nm to 900 nm (abstract);. Neither Adachi nor Okada disclose or suggest in summary wherein the white light is formed from the first light and the second light, and wherein, in a spectrum of the white light, the white light has a peak intensity in the range of 740 nm to 900 nm, and the peak intensity is greater than or equal to 4.5 % of a peak intensity of the blue light.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875